Title: To Thomas Jefferson from John L. Thomas, 5 January 1825
From: Thomas, John L.
To: Jefferson, Thomas


Dear Sir
Charlottesville
Jany. 5th 25.
As the Period is approaching when it is expected the University will go into operation, and when I pursume like all Simular institutions it will require a Librarian, and if so, having this immediate opportunity I should like to be considered as an applicant, Provided when I can hear the, Nature and qualifications required to fulfill it do not surpass my competence—I confess I am too much a stranger to these things to form a Correct Idea, at any rate I should not even if Permitted to engage in it unless I could be satisfied that I should be unable to do Justice to it—I had some time ago Mentioned this subject to Capt A Garrett, and he Promised if a Librarian should be required and he Could learn the Manner which it must be attended to that I Could discharge it—that he would mention to you—As Capt G. has much to attend to and might forget to mention the subject until it would too late—I have taken the liberty to address you, upon the subject, and refering you to my friend Capt G. as to the Promptitude and steadiness of my habits &C—If I thought it were necessary I could refer you to many other respectable Gentleman with whom I am acquainted to testify to these facts. If a Librarian Should be required will you do me the favour Sir, to inform me the manner in which it must, be attended to. and I can at once Judge whether I Could Pretend to it even should I be Considered worthy of it—If should feel competent; as one who has Contributed to the establishment of the Institution and felt much Solitude for its Consummation, that I should have some small Claim to its favours before others that have not contributed—Provided—I must repeat that I am qualified without which, favour must, and ought to be be set aside.yrs Very RespyJ L. Thomas